Name: Council Decision (CFSP) 2018/778 of 28 May 2018 amending Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: 2018-05-29

 29.5.2018 EN Official Journal of the European Union L 131/16 COUNCIL DECISION (CFSP) 2018/778 of 28 May 2018 amending Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP (1). (2) On 29 May 2017, the Council adopted Decision (CFSP) 2017/917 (2) extending the restrictive measures set out in Decision 2013/255/CFSP until 1 June 2018. (3) Based on a review of the restrictive measures, they should be further extended until 1 June 2019. (4) The entries for certain persons, entities and bodies subject to restrictive measures as set out in Annex I to Decision 2013/255/CFSP should be updated and amended. (5) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 34 of Decision 2013/255/CFSP is replaced by the following: Article 34 This Decision shall apply until 1 June 2019. It shall be kept under constant review. It may be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 May 2018. For the Council The President F. MOGHERINI (1) Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (OJ L 147, 1.6.2013, p. 14). (2) Council Decision (CFSP) 2017/917 of 29 May 2017 amending Decision 2013/255/CFSP concerning restrictive measures against Syria (OJ L 139, 30.5.2017, p. 62). ANNEX Annex I to Decision 2013/255/CFSP is amended as follows: I. In Part A (Persons), the following entries are amended as follows: Name Identifying information Reasons Date of listing 7. Amjad ( ) Abbas ( ) (a.k.a. Al-Abbas) Head of Political Security in Banyas, involved in violence against demonstrators in Baida. 9.5.2011 8. Rami ( ) Makhlouf ( ) Born: 10 July 1969; Place of birth: Damascus; passport no 000098044; Issue number 002-03-0015187 Leading businessman operating in Syria with interests in the telecommunications, financial services, transport and property sectors; he has financial interest in and/or holds senior and executive positions in Syriatel, the leading mobile telephone operator in Syria, the investment funds Al Mashreq, Bena Properties and Cham Holding. He furnishes financing and support to the Syrian regime, through his business interests. He is an influential member of the Makhlouf family and closely connected to the Assad family; cousin of President Bashar al-Assad. 9.5.2011 9. Abd Al-Fatah ( ) Qudsiyah ( ) Born: 1953; Place of birth: Hama; diplomatic passport no D0005788 Officer of the rank of Major General in the Syrian Armed Forces in post after May 2011. Deputy Director of the National Security Bureau of the Ba'ath Party. Former Head of Syrian Military Intelligence Directorate. Involved in violent repression of the civilian population in Syria. 9.5.2011 13. Munzir ( ) (a.k.a. Mundhir, Monzer) Jamil ( ) Al-Assad ( ) Date of birth: 1 March 1961; Place of birth: Kerdaha, Latakia Province; passports no 86449 and No 842781 Involved in violence against the civilian population as part of the Shabiha militia. 9.5.2011 19. Iyad ( ) (a.k.a. Eyad) Makhlouf ( ) Date of birth: 21 January 1973; Place of birth: Damascus; passport no N001820740 Member of the Makhlouf family; son of Mohammed Makhlouf, brother of Hafez and Rami and brother of Ihab Makhlouf; cousin of President Bashar al-Assad. Member of the Syrian security and intelligence services in post after May 2011. An officer in the GID involved in violence against the civilian population in Syria. 23.5.2011 23. Zoulhima ( ) (a.k.a. Zu al-Himma) Chaliche ( ) (a.k.a., Shalish, Shaleesh) (a.k.a. Dhu al-Himma Shalish) Born: 1951 or 1946 or 1956; Place of birth: Kerdaha Officer of the Syrian security and intelligence services in post after May 2011; Former Head of Presidential Security. Member of the Syrian Armed Forces of the rank of Major General in post after May 2011. Involved in violence against demonstrators. Member of the Assad family: cousin of President Bashar Al-Assad. 23.6.2011 26. Major General Qasem ( ) Soleimani ( ) (a.k.a. Qasim Soleimany; Qasim Soleimani; Qasem Sulaimani; Qasim Sulaimani; Qasim Sulaymani; Qasem Sulaymani; Kasim Soleimani; Kasim Sulaimani; Kasim Sulaymani; Haj Qasem; Haji Qassem; Sarder Soleimani) Date of birth: 11 March 1957; Place of birth: Qom, Iran (Islamic Republic of); passport no: 008827, issued in Iran. Commander of Iranian Revolutionary Guard Corps, IRGC - Qods, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 27. Hossein ( ) Taeb ( ) (a.k.a. Taeb, Hassan; a.k.a. Taeb, Hosein; a.k.a. Taeb, Hossein; a.k.a. Taeb, Hussayn; a.k.a. Hojjatoleslam Hossein Ta'eb) Born: 1963; Place of birth: Tehran, Iran Deputy Commander for Intelligence of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 36. Nizar ( ) al-Asaad ( ) (a.k.a. Nizar Asaad) Cousin of Bashar Al-Assad; previously head of the Nizar Oilfield Supplies  company Very close to key government officials. Financing Shabiha in the region of Latakia. 23.8.2011 37. Major General Rafiq ( ) (a.k.a. Rafeeq) Shahadah ( ) (a.k.a. Shahada, Shahade, Shahadeh, Chahada, Chahade, Chahadeh, Chahada) Date of birth: 1956; Place of birth: Jablah, Latakia Province Member of the Syrian Armed Forces of the rank of Major General in post after May 2011. Former Head of Syrian Military Intelligence (SMI) Branch 293 (Internal Affairs) in Damascus. Directly involved in repression and violence against the civilian population in Damascus. Advisor to President Bashar Al-Assad for strategic questions and military intelligence. 23.8.2011 50. Tarif ( ) Akhras ( ) (a.k.a. Al Akhras ( )) Date of birth: 2 June 1951; Place of birth: Homs, Syria; Syrian passport nr. 0000092405 Prominent businessman benefiting from and supporting the regime. Founder of the Akhras Group (commodities, trading, processing and logistics) and former Chairman of the Homs Chamber of Commerce. Close business relations with President Al-Assad's family. Member of the Board of the Federation of Syrian Chambers of Commerce. Provided logistical support for the regime (buses and tank loaders). 2.9.2011 53. Adib ( ) Mayaleh ( ) (a.k.a. AndrÃ © Mayard) Born: 15 May 1955; Place of birth: Bassir Former Governor and Chairman of the Board of Directors of the Central Bank of Syria. Adib Mayaleh controlled the Syrian banking sector and managed the Syrian money supply through the issue and withdrawal of bank notes and control of the Foreign Exchange rate value of the Syrian Pound. Through his role at the Central Bank of Syria, Adib Mayaleh provided economic and financial support to the Syrian regime. Former Minister of Economy and Foreign Trade in power after May 2011. 15.5.2012 68. Bassam ( ) Sabbagh ( ) (a.k.a. Al Sabbagh ( )) Date of birth: 24 August 1959; Place of birth: Damascus; Address: Kasaa, Anwar al Attar Street, al Midani building, Damascus; Syrian passport no 004326765 issued 2 November 2008, valid until November 2014. Legal and financial adviser and manages affairs of Rami Makhlouf and Khaldoun Makhlouf. Involved with Bashar al-Assad in funding a real estate project in Latakia. Provides financial support for the regime. 14.11.2011 79. Major General Talal ( ) Makhluf ( ) (a.k.a. Makhlouf) Former commander of the 105th Brigade of the Republican Guards. Current commander general of the Republican Guards. Member of the Syrian Armed Forces of the rank of Major General in post after May 2011. Military official involved in the violence in Damascus. 1.12.2011 80. Major General Nazih ( ) (a.k.a. Nazeeh) Hassun ( ) (a.k.a. Hassoun) Officer of the rank of Major General in the Syrian Armed Forces in post after May 2011. Head of the Political Security Directorate of the Syrian security services in post after May 2011. Responsible for violent repression against the civilian population in Syria. 1.12.2011 109. Imad ( ) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Deeb ( ) Khamis ( ) (a.k.a. Imad Mohammad Dib Khamees) Date of birth: 1 August 1961; Place of birth: near Damascus Prime Minister and former Minister of Electricity. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 114. Emad ( ) Abdul-Ghani ( ) Sabouni ( ) (a.k.a. Imad Abdul Ghani Al Sabuni) Born: 1964; Place of birth: Damascus Former Minister of Telecommunications and Technology, in office until at least April 2014. As former Government Minister, shares responsibility for the regime's violent repression against the civilian population. Appointed in July 2016 as the Head of Planning and International Cooperation Agency (Government agency). 27.2.2012 116. Tayseer ( ) Qala ( ) Awwad ( ) Born: 1943; Place of birth: Damascus Former Minister of Justice. Associated with the Syrian regime and its violent repression against the civilian population. Former Head of Military Court. Member of the High Judicial Council. 23.9.2011 132. Brigadier General Abdul-Salam ( ) Fajr ( ) Mahmoud ( ) Head of the Bab Tuma (Damascus) Branch of the air force's intelligence service. Responsible for the torture of opponents in custody. 24.7.2012 147. General Amer al-Achi (a.k.a. Amer Ibrahim al-Achi; a.k.a. Amis al Ashi; a.k.a. Ammar Aachi; a.k.a. Amer Ashi) ( ) Head of the intelligence branch of the air force intelligence agency (2012-2016). Through his role in the air force intelligence agency, Amer al-Achi is implicated in the repression of the Syrian opposition. 24.7.2012 153. Waleed ( ) (a.k.a. Walid) Al Mo'allem ( ) (a.k.a. Al Moallem, Muallem ( )) Vice Prime Minister, Minister of Foreign Affairs and Expatriates. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 157. Eng. Bassam ( ) Hanna ( ) Date of birth: 1954; Place of birth: Aleppo (Syria) Former Minister of Water Resources in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 160. Dr. Hazwan ( ) Al Wez ( ) (a.k.a. Al Wazz) Minister of Education. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 169. Dr. Adnan ( ) Abdo ( ) (a.k.a. Abdou) Al Sikhny ( ) (a.k.a. Al-Sikhni, Al-Sekhny, Al-Sekhni) Date of birth: 1961; Place of birth: Aleppo (Syria) Former Minister of Industry. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 171. Dr Abdul-Salam ( ) Al Nayef ( ) Former Minister of Health in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 175. Najm-eddin ( ) (a.k.a. Nejm-eddin, Nejm-eddeen, Najm-eddeen, Nejm-addin, Nejm-addeen, Najm-addeen, Najm-addin) Khreit ( ) (a.k.a. Khrait) Former State Minister. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 176. Abdullah ( ) (a.k.a. Abdallah) Khaleel ( ) (a.k.a. Khalil) Hussein ( ) a.k.a. Hussain) Former State Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 189. Dr Malek ( ) Ali ( ) (a.k.a. Malik Ali) Date of birth: 1956; Place of birth: Tartous (Syria) Former Higher Education Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 206. Major General Muhamad ( ) (a.k.a. Mohamed, Muhammad) Mahalla ( ) (a.k.a. Mahla, Mualla, Maalla, Muhalla) Born: 1960; Place of birth: Jableh Member of the Syria Armed Forces of the rank of Major General in post after May 2011. Head of the Syrian Military Intelligence (SMI), Branch 293 (Internal Affairs), since April 2015. Responsible for repression and violence against the civilian population in Damascus/Damascus countryside. Former Deputy Head of Political Security (2012), Officer of the Syrian Republican Guard and Vice-Director of the Political Security Directorate. Head of Military Police, Member of the National Security Bureau. 29.5.2015 210. Tahir ( ) Hamid ( ) Khalil ( ) (a.k.a. Tahir Hamid Khali; Khalil Tahir Hamid) Position: Major General Holds the ranks of Major General, Head of the Syrian Artillery and Missiles Directorate of the Syrian Armed Forces, in post after May 2011. As a senior ranking officer of the Syrian Artillery and Missile Directorate, he is responsible for the violent repression of the civilian population, including the deployment of missiles and chemical weapons by Brigades under his command in highly populated civilian areas in Ghouta in 2013. 28.10.2016 251. Mohammad ( ) Ziad ( ) Ghriwati ( ) (a.k.a. Mohammad Ziad Ghraywati) Mohammad Ziad Ghriwati is an engineer at the Syrian Scientific Studies and Research Centre. He is involved in chemical weapons proliferation and delivery. Mohammad Ziad Ghriwati has been involved in the construction of barrel bombs which have been used against the civilian population in Syria. He is associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 253. Khaled ( ) Sawan ( ) Dr Khaled Sawan is an engineer at the Syrian Scientific Studies and Research Centre, which is involved in chemical weapons proliferation and delivery. He has been involved in the construction of barrel bombs which have been used against the civilian population in Syria. He has been associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 254. Raymond ( ) Rizq ( ) (a.k.a. Raymond Rizk) Raymond Rizq is an engineer at the Syrian Scientific Studies and Research Centre, involved in chemical weapons proliferation and delivery. He has been involved in the construction of barrel bombs which have been used against the civilian population in Syria. He is associated with the Syrian Scientific Studies and Research Centre, a listed entity. 18.7.2017 261. Maher Sulaiman (a.k.a. ; Mahir; Suleiman) Place of birth: Lattakia, Syria; Doctor; Director of the Higher Institute for Applied Sciences and Technology; Address: Higher Institute for Applied Sciences and Technology (HIAST), P.O. Box 31983, Damascus Director of the Higher Institute for Applied Sciences and Technology (HIAST), which provides training and support as part of the Syrian chemical weapons proliferation sector. Due to his senior position at the HIAST, which is an affiliate and subsidiary of the Scientific Studies and Research Centre (SSRC), he is associated with the HIAST and SSRC, both of which are designated entities. 19.3.2018 II. In Part A (Persons), the following names and corresponding entries are deleted: 21. Dawud Rajiha 39. Hassan Bin-Ali Al-Turkmani III. In Part A (Persons), the entry numbers for the persons below are replaced as follows: Name of person Current entry number New entry number Houmam Jaza'iri 1 264 Mohamad Amer Mardini 2 265 Mohamad Ghazi Jalali 3 266 Kamal Cheikha 4 15 Hassan Nouri 5 17 Mohammad Walid Ghazal 6 74 Khalaf Souleymane 7 118 Nizar Wahbeh Yazaji 8 178 Hassan Safiyeh 9 202 Issam Khalil 10 267 Ghassan Ahmed 13 268 Abdelhamid Khamis 16 269 IV. In Part B (Entities), entry no 60 is replaced by the following: Name Identifying information Reasons Date of listing 60. Higher Institute for Applied Sciences and Technology (HIAST) ( ) (a.k.a. Institut SupÃ ©rieur des Sciences AppliquÃ ©es et de Technologie (ISSAT)) P.O. Box 31983, Barzeh Affiliated to and a subsidiary of the Syrian Scientific Studies and Research Centre (SSRC) which is already designated. It provides training and support to the SSRC and is therefore responsible for the violent repression of the civilian population. 23.7.2014